--------------------------------------------------------------------------------

EXHIBIT 10.24



Occidental Energy Marketing, Inc.
A Subsidiary of Occidental Petroleum Corporation
5 Greenway Plaza, Suite 110, Houston, Texas 77046-0521
P. O. Box 27570, Houston, Texas 77227-7570
Phone 713.215.7000



CRUDE OIL CONTRACT AMENDMENT No. 4


VIA FAX:


TO:
Pioneer Natural Resources USA, Inc.
 
Attn: Contract Management Services
 
 Fax: (972) 969-3574
 
Trader: Deb Stewart



FROM:
Occidental Energy Marketing, Inc.
 
Trader: Mark Hafner



RE:
Occidental Contract # 0403-PNR-13606-P
Amendment #4



This Amendment Number 4 to the Crude Oil Contract between Occidental Energy
Marketing, Inc. ("OEMI") and Pioneer Natural Resources USA, Inc.
("Counterparty") dated March, 2004 (the "Contract") is entered into as of
December 9, 2010.


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and agreed, the Parties agree that the Contract is hereby
amended effective January 1, 2011 as set forth below.
 
Increase the decimal interest from 0.7356730 to 1.0000000 on the Midkiff Unit on
the contract and Exhibit "A".


All other terms of the agreement are unchanged.


Agreed to and approved by:
OEMI


/s/ Mark Hafner
Mark Hafner
Director, Crude Oil Acquisitions


Agreed to and approved by:
Pioneer Natural Resources USA, Inc.


/s/ Hershal K. Wolfe
Hershal K. Wolfe
Vice President Marketing
 
 
12/09/2010
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"
 
OEM's CONTRACT: 0403-PRN-13806-PS4
Counter Party Name: Pioneer Natural Resources USA, Inc.
Counter Party Contract Number:
Allegra Contract Number: 119307
 
Interface
Product
Operator
Lease Name
Lease Effective Date
 
Controlled %
 
County
State
Transporter
 
Delta
 
Delta Effective Date
 
Contract
 
Price Index
742054720000PIPS
WTI
Pioneer Natural Resources USA, Inc.
ARTHUR JUDKINS
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742054730000PIPS
WTI
Pioneer Natural Resources USA
BESSIE FREEMAN
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742054700000PITS
WTI
Pioneer Natural Resources USA
CARLETON B
5/1/2005
    100.00000000  
Upton
TX
OET Trucks
  $ 0.60  
3/1/2006
    1190307  
XP-Midland Sweet
742054800000PITS
WTI
Pioneer Natural Resources USA
CARLISS JUDKINS
5/1/2005
    100.00000000  
Midland
TX
OET Trucks
  $ 0.60  
3/1/2006
    1190307  
XP-Midland Sweet
742054800000PIPS
WTI
Pioneer Natural Resources USA
D L HUTT SEC 26
5/1/2005
    100.00000000  
Midland
TX
Enterprise Pipeline
  $ 0.60  
8/1/2010
    1190307  
XP-Midland Sweet
742054870000PIPS
WTI
Pioneer Natural Resources USA
D L HUTT SEC 26
5/1/2005
    100.00000000  
Midland
TX
Enterprise Pipeline
  $ 0.60  
8/1/2010
    1190307  
XP-Midland Sweet
742054950000PITS
WTI
Pioneer Natural Resources USA
E E ELAND 8
5/1/2005
    100.00000000  
Midland
TX
OET Trucks
  $ 0.60  
3/1/2006
    1190307  
XP-Midland Sweet
742054980000PIPS
WTI
Pioneer Natural Resources USA
FREEMAN A
5/1/2005
    100.00000000  
Midland
TX
Centurion
Pipeline
  $ 0.60  
5/1/2006
    1190307  
XP-Midland Sweet
7420549900001PITS
WTI
Pioneer Natural Resources USA
GERMANIA SPRABERRY UT TR 1
5/1/2005
    100.00000000  
Midland
TX
OET Trucks
  $ 0.60  
3/1/2006
    1190307  
XP-Midland Sweet
742054900001PITS
WTI
Pioneer Natural Resources USA
GERMANIA TRACT 1
5/1/2005
    100.00000000  
Midland
TX
OET
Trucks
  $ 0.60  
3/1/2006
    1190307  
XP-Midland Sweet
742055000000PITS
WTI
Pioneer Natural Resources USA
GERMANIA UT TR 113
5/1/2005
    100.00000000  
Midland
TX
OET Trucks
  $ 0.60  
3/1/2006
    1190307  
XP-Midland Sweet
742055100000PIPS
WTI
Pioneer Natural Resources USA
JADEE
5/1/2005
    100.00000000  
Midland
TX
Enterprise
  $ 0.60  
6/1/2010
    1190307  
XP-Midland Sweet
742055130000PITS
WTI
Pioneer Natural Resources USA
JUDKINS H 1,2
5/1/2005
    100.00000000  
Midland
TX
OET
Truck
  $ 0.60  
3/1/2006
    1190307  
XP-Midland Sweet
742055190017PIPS
WTI
Pioneer Natural Resources USA
MIDKIFF DEAN UT TR 17
5/1/2005
    100.00000000  
Midland
TX
Centurion
Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055190018PIPS
WTI
Pioneer Natural Resources USA
MIDKIFF DEAN UT TR 18
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055190023PIPS
WTI
Pioneer Natural Resources USA
MIDKIFF DEAN UT TR 23
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055190024PIPS
WTI
Pioneer Natural Resources USA
MIDKIFF DEAN UT TR 24
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055190025PIPS
WTI
Pioneer Natural Resources USA
MIDKIFF DEAN UT TR 25
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055190032PIPS
WTI
Pioneer Natural Resources USA
MIDKIFF DEAN UT TR 32
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055190033PIPS
WTI
Pioneer Natural Resources USA
MIDKIFF DEAN UT TR 33
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055190034PIPS
WTI
Pioneer Natural Resources USA
MIDKIFF DEAN UT TR 34
5/1/2005
    100.00000000  
Midland
TX
Centurion
Pipeline
  $ 0.60  
3/1/2005
    1190307  
XP-Midland Sweet
742055190000PIPS
WTI
Pioneer Natural Resources USA
MIDKIFF UT
5/1/2005
    100.00000000  
Midland
TX
Centurion
Pipeline
  $ 0.60  
3/1/2005
    1190307  
XP-Midland Sweet
742055210000PITS
WTI
Pioneer Natural Resources USA
MOBIL NEAL 34
5/1/2005
    100.00000000  
Upton
TX
OET Trucks
  $ 0.60  
3/1/2005
    1190307  
XP-Midland Sweet
742055250000PITS
WTI
Pioneer Natural Resources USA
NAIL T
5/1/2005
    100.00000000  
Midland
TX
OET Trucks
  $ 0.60  
3/1/2005
    1190307  
XP-Midland Sweet
742055260000PITS
WTI
Pioneer Natural Resources USA
NEAL 34
5/1/2005
    100.00000000  
Upton
TX
OET
Trucks
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055330000PITS
WTI
Pioneer Natural Resources USA
ODANIEL COMMINGLED
5/1/2005
    100.00000000  
Midland
TX
OET Trucks
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
74205541038BPIPS
WTI
Pioneer Natural Resources USA
PRESTON SPRABERRY UT TR 38B
5/1/2005
    100.00000000  
Midland
TX
OET Trucks
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
74205539042BPIPS
WTI
Pioneer Natural Resources USA
PRESTON SPRABERRY UT TR 42B
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
74205535043BPIPS
WTI
Pioneer Natural Resources USA
PRESTON SPRABERRY UT TR 43B
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
74205539041BPIPS
WTI
Pioneer Natural Resources USA
PRESTON SPABY UT 41B, OT BOWLES
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
74205538036BPIPS
WTI
Pioneer Natural Resources USA
PRESTON, SAM R. TR 36B
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055170000PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORDCOMMINGLE
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420000PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420001PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 1
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420013PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 13
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420014PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 14
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420015PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 15
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
74205542017CPIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 17C
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420018PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 18
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
74205542024EPIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 24E
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
74205542024FPIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 24F
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420028PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 28
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420029PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 29
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420003PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 3
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420030PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 30
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420032PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 32
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420033PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 33
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420034PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 34
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420035PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 35
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420036PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 36
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420042PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 42
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420043PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 43
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420044PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 44
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
74205542044BPIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 44B
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420045PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 45
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420046PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 46
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
74205542048APIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 48A
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
74205542050BPIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 50B
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420054PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 54
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420057PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 57
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420061PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 61
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420062PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 62
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
74205542062BPIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 62B
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
74205542063APIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 63A
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420064PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 64
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420065PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 65
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055420068PIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 68
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
74205542070APIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 70A
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
74205542071APIPS
WTI
Pioneer Natural Resources USA
SHACKELFORD SPRABERRY UT TR 71A
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055150000PITS
WTI
Pioneer Natural Resources USA
SNOWDEN A 1-5
5/1/2005
    100.00000000  
Midland
TX
OET Trucks
  $ 0.60  
3/1/2005
    1190307  
XP-Midland Sweet
742058300000PIPS
WTI
Pioneer Natural Resources USA
SNOWDEN A-6
5/1/2005
    100.00000000  
Midland
TX
Centurion Pipeline
  $ 0.60  
5/1/2005
    1190307  
XP-Midland Sweet
742055550000PITS
WTI
Pioneer Natural Resources USA
WALTON JUDKINS B
5/1/2005
    100.00000000  
Midland
TX
OET Trucks
  $ 0.60  
3/1/2006
    1190307  
XP-Midland Sweet


 

--------------------------------------------------------------------------------



 

 